Citation Nr: 1147435	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-46 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability, to include spondylolisthesis with low back pain. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 26, 1971, to December 20, 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of May 2010, which declined to reopen previously-denied claims for a low back disability and for pes planus.  In June 2011, the Veteran appeared at a Travel Board hearing held at the RO before the undersigned; a copy of the hearing transcript is in the record.

The issues of entitlement to service connection for a low back disability and for pes planus are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since the March 1997 rating decision, determining that new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for a low back condition, includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Evidence received since the February 1972 rating decision, denying service connection for pes planus, includes evidence is sufficient to trigger an examination.  


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the claim for service connection for a low back disability, to include spondylolisthesis with low back pain, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  As new and material evidence has been received, the claim for service connection for pes planus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purpose of addressing whether new and material evidence has been received to reopen the previously denied claims, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed in light of the Board's favorable decision reopening both claims. 

Petition to Reopen

Here, the appellant's most recent petition to reopen service connection for a low back disability and for pes planus was received in February and March 2010.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  If new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial was the September 1997 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Under the legal authority in effect currently, and at the time of the prior denial, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by military service.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disease first diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  




Low Back Disability

Service connection for a low back disability was initially denied by the RO in a February 1972 rating decision.  Although the Veteran initiated an appeal with a notice of disagreement (NOD) in May 1972, he did not perfect the appeal with a timely substantive appeal after a statement of the case (SOC) was furnished in June 1972.  He next filed a claim for service connection for a low back condition in November 1996; the Veteran's petition to reopen was denied in December 1996.  The Veteran requested reconsideration of that claim in March 1997, and the RO again determined that d new and material evidence had not been submitted to reopen the appellant's previously-denied claim of entitlement to service connection for a low back disability in a March 1997 rating decision.  Again, the Veteran initiated an appeal by filing an NOD in March 1998, but failed to perfect the appeal with a timely substantive appeal following a May 1998 SOC.  These decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2011).  

Evidence of record at the time of the March 1997 rating decision included service treatment records, which show that on the Veteran's entrance examination in July 1971, the Veteran reported a positive history of "recurrent back pain."  The examining physician noted that the Veteran had occasional back pain, mild, with no diagnosis.  He was accordingly accepted into military service.  In late November, 1971, the Veteran was seen complaining of pain in the back since the previous week.  X-rays disclosed L5-S1 spondylolisthesis, Grade I, and medical board processing for discharge was begun.  According to a November 1971 evaluation, the Veteran reported intermittent low back pain of 18 months duration.  The only positive physical examination reported was slight tenderness of the lumbosacral interval.  The Veteran was discharged by reason of an erroneous induction/ enlistment, due to preexisting Grade I spondylolisthesis at L5-S1.  

Also of record was a Norman Regional Hospital operative report dated in October 1994, which noted that the Veteran had lumbar spine pain with a Grade II spondylolisthesis of L5-S1.  The Veteran had had long history of low back pain, which had become aggravated by his job, but remained severe despite his having been laid off.  He underwent a posterior lumbar interbody fusion and segmental fixation of L5-S1.  

Based on this evidence, the RO originally denied the claim, on the grounds that the Veteran had a preexisting low back disability that was not aggravated by service.  

Evidence received since the last final decision in March 1997 includes a letter dated in April 2010 from M. Moses, M.D., summarizing an evaluation of the Veteran.  The Veteran gave a history of back pain beginning shortly after he entered onto active duty, at which time X-rays showed Grade I spondylolisthesis.  He continued to have back pain and was eventually discharged due to his spondylolisthesis in December 1971.  Dr. Moses noted the history of worsening back pain and surgery in 1994, and stated that the Veteran continued to have back pain at the present time.  Following examination and X-rays, the impression was L4-5 status post interbody fusion secondary to spondylolisthesis with chronic back pain.  The physician commented that it was at least as likely as not that the rigors of training in 1971 may have increased his likelihood of developing worsening problems in his lumbar spine.  He developed an increased slip angle and went from a Grade I to a Grade II spondylolisthesis, which was as likely as not related to increased physical activity, specifically impact activities such as training and running.  

This new opinion, essentially stating that the Veteran's military service may have predisposed him to aggravation of his back disability later on, is not sufficient to support a grant of service connection.  See., e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that a veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Additionally, this physician did not have the claims file available for review.  Nevertheless, it is sufficient to require that a VA examination be provided to evaluate the claim.  Thus, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim, and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  In this regard, in determining whether evidence is new and material, evidence is presumed credible for the sole purpose of determining whether the case should be reopened; determinations of credibility and weight are made after the claim is reopened.  Justus, supra.  

Pes planus

Service connection for flat feet (also known as pes planus) initially was denied by the RO in a February 1972 rating decision.  The Veteran did not appeal that decision with regard to the denial of service connection for pes planus and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  As noted above, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  

Evidence of record at the time of the February 1972 decision included the July 1971 enlistment examination report, on which the Veteran reported a positive history of "foot trouble."  The examining physician noted pes planus.  In November 1971, the Veteran was seen for complaints of falling arches and pain in feet.  On examination, he had flat feet.  No further complaints or abnormal findings pertaining to the feet were noted, including on the December 1971 separation examination.  Based on that evidence, the claim was denied on the grounds that flat feet were noted on entrance, and not aggravated by service.

Evidence received since the 1972 rating decision includes a report of an evaluation by C. Anderson, D.P.M., in May 2010.  A history of some problems with his feet over the years was noted, and the Veteran related that his military papers stated that he had flat feet when he was younger.  He has worn leather orthotics in most of shoes most of his life.  He was diagnosed as having heel spur syndrome and hallux limitus, which the doctor stated resulted from a flat foot.  

Also new is a report of an evaluation by A. Rohde, D.P.M., in June 2011.  The Veteran had some foot concerns.  He had Parkinson's disease, as well as symptoms consistent with peripheral neuropathy.  He also had a flat foot deformity, which by itself led to pain, discomfort, and could aggravate the Veteran's nerve condition.  Dr. Rohde noted that it was "entirely possible" that these symptoms had developed secondarily to "concerns that may have developed during his service years."  Despite obvious deficiencies in both clarity and certainty, the Board finds that these medical statements are sufficient to trigger an examination, and satisfy the low threshold requirement for new and material evidence to reopen a previously denied claim.  See Shade, supra; Justus, supra.  Thus, the claim for service connection for pes planus is reopened as well.  


ORDER

As new and material evidence has been received, the claim for service connection for a low back disability, to include spondylolisthesis with low back pain, is reopened; to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for service connection for pes planus is reopened; to that extent only, the appeal is granted.


REMAND

Because the claims for service connection for a low back disability and for pes planus have been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the Veteran's claims must be provided.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2011).  Specifically, an opinion addressing the etiology of these disabilities must be provided.  Id.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the Veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

In this case, although a history of occasional mild back pain was noted on entrance, no positive findings were recorded, and, consequently, a low back condition was not noted on entry.  Accordingly, an opinion is needed which addresses whether the presumption of soundness has been rebutted by clear and unmistakable evidence.  If the presumption of soundness is rebutted, then the question for consideration, is whether the preexisting low back disability was aggravated during service.  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  These determinations require medical evidence.  In addition, VA has not informed the Veteran of what is needed to establish service connection for a preexisting disability.  Thus, on remand, the Veteran should be provided such notice and an opinion should be sought to address whether any low back disability is related to service, represents a permanent worsening of a preexisting disorder during service, or is due to an intervening event(s).

Concerning the pes planus claim, this condition was noted on entry.  Although pes planus was noted by the examiner on the medical history portion of the Veteran's entrance examination, clinical findings for the feet were found to be normal.  Thus, an opinion is needed to determine the etiology of the Veteran's pes planus.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a corrective notice letter under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011), that includes an explanation of the type of evidence needed to substantiate service connection for a disorder that preexisted service.  Request that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After completion of 1 above, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the etiology of any current low back disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary testing, to include x-rays, should be accomplished.

Based upon a review of the record and examination of the Veteran and consistent with sound medical principles, the examiner should offer an opinion for any low back disability identified as to whether it is at least as likely as not (50 percent or greater probability), that any such disability(ies) (1) is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty; (2) was manifested to a compensable degree within one year of the Veteran's discharge from active duty on December 20, 1971, if arthritis is diagnosed; or (3) is due to an intervening event(s).  To the extent practicable, the examiner should render an additional opinion specifically addressing: (a) whether any low back disability clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service; if so, (b) whether it increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner's opinion should address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and/or VA treatment records, the April 2010 private opinion, and any lay statements in the claims file, to include the June 2011 Travel Board hearing testimony.  

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
 
3.  After completion of 1 above, to the extent possible, schedule the Veteran for a VA podiatry examination to determine whether etiology of pes planus.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and examination of the Veteran and consistent with sound medical principles, the examiner should provide details about the onset of the Veteran's pes planus and should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability), it is the result of disease or injury incurred or aggravated during, or is otherwise related to, the Veteran's active duty.  To the extent practicable, the examiner should render an additional opinion specifically addressing: (a) whether the Veteran's pes planus clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service; if so, (b) whether it increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner's opinion should address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and any VA treatment records, the May 2010 and June 2011 private podiatrists' opinions, and any lay statements in the claims file, to include the June 2011 Travel Board hearing testimony.  

The examiner should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  After assuring compliance with the above development, as well as any additional notification and/or development deemed warranted, readjudicate the service connection claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


